Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 2-20, 30, and 32 are cancelled.
Claims 1, 31, and 38 are amended.
Claims 1, 21-29, 31, and 33-39 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 21-29, 31, and 33-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 31-39), machine (claims 1 and 21-30).  Accordingly, claims 1 and 21-39 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system for the sale of one or more pharmaceutical products among a plurality of pharmacies, wherein the plurality of pharmacies include a first pharmacy acting in the capacity of a seller and a second pharmacy acting in the capacity of a buyer, comprising: 
(a) a server comprising a computer processor; 
(b) a computer program residing on the server, wherein the computer program provides for the sale of a pharmaceutical product from a first pharmacy account of the first pharmacy to a second pharmacy account of the second pharmacy, and wherein the computer program provides for a plurality of user interfaces, including: 
i) a first user interface configured to be displayed on a first access device associated with the first pharmacy account and located at the first pharmacy; 
ii) a second user interface configured to be displayed on a second access device associated with the second pharmacy account and located at the second pharmacy, wherein the first access device and the second access device are each a desktop computer, a laptop computer, a notebook computer, a tablet computer, or a cell phone; 
-wherein the second user interface is configured to display a screen which displays at least one of the one or more pharmaceutical products available for sale; and
-wherein the screen also displays a search tool which is configured to permit a user of the second user interface to enter one or more search criteria for finding and displaying at least one of the one or more pharmaceutical products available for sale which meet the one or more search criteria and comply with a plurality of jurisdiction-based requirements applicable to the first pharmacy account and to the second pharmacy account;
c) one or more databases hosted by the server and accessible by the compute program via the server, wherein the one or more databases stores: 
i) the plurality of jurisdiction-based requirements pertaining to the sale and resale of a plurality of pharmaceutical products to and from the plurality of pharmacies in a plurality of jurisdictions; and wherein the plurality of jurisdictions includes a plurality of states, a first jurisdiction associated with the first pharmacy account and the first pharmacy, and a second jurisdiction associated with the second pharmacy account and the second pharmacy; 
ii) a plurality of validation heuristics which:
-automatically validate that each of the plurality of pharmacies are entitled to participate in the system by complying with one or more jurisdiction-based requirements pertaining to each individual pharmacy when enrolling into the system;
-automatically confirm compliance of one or more of the plurality of jurisdiction-based requirements for both the first pharmacy and the second pharmacy prior to the sale of the pharmaceutical product from the first pharmacy to the second pharmacy to ensure the first pharmacy is able to sell the pharmaceutical product to the second pharmacy and the second pharmacy is able to purchase the pharmaceutical product from the first pharmacy; 
iii) a plurality of pharmacy accounts which include the first pharmacy account and the second pharmacy account; 
iv) an inventory of the plurality of pharmaceutical products available for sale, including the pharmaceutical product which is associated with the first pharmacy account; 
v) a fulfillment heuristic which provides for automatically generating a packing checklist on the first user interface at the first pharmacy associated with the first pharmacy account without human intervention, wherein the packing checklist includes information about the pharmaceutical product, the first pharmacy, and the second pharmacy;
wherein said second pharmacy account is associated with a payment mechanism and a delivery address; 
wherein the computer program is configured to automatically pay the first pharmacy account from the payment mechanism of the second pharmacy account upon the sale of the pharmaceutical product from the first pharmacy account to the second pharmacy account; 
wherein each of the one or more pharmaceutical products displayed on the screen of the second user interface comply with the plurality of jurisdiction-based requirements of one or more pharmacies which are selling the one or more pharmaceutical products and the second pharmacy which is acting in the buying capacity; and
wherein the system is configured such that the second pharmacy account of the second pharmacy does not know the identity of the first pharmacy and the computer program is configured so that the identity of the first pharmacy is not displayed to the user of the second user interface prior to completion of the sale of the pharmaceutical product.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” and a “mental process” because the system manages a financial transaction between two different pharmacies regarding the sale of a pharmaceutical (i.e. fundamental economic practice and managing interactions between people).  For instance, providing different pharmacies inventory of pharmaceuticals on sale from another pharmacy and providing a means for a transaction to take place would be managing interactions between the pharmacy and practicing an economic practice of selling and buying.
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f), specification para. 127) for the sale of one or more pharmaceutical products among a plurality of pharmacies, wherein the plurality of pharmacies include a first pharmacy acting in the capacity of a seller and a second pharmacy acting in the capacity of a buyer, comprising: 
(a) a server comprising a computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 127); 
(b) a computer program residing on the server, wherein the computer program provides for the sale of a pharmaceutical product from a first pharmacy account of the first pharmacy to a second pharmacy account of the second pharmacy, and wherein the computer program provides for a plurality of user interfaces (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125; para. 129), including: 
i) a first user interface configured to be displayed on a first access device associated with the first pharmacy account and located at the first pharmacy (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125); 
ii) a second user interface configured to be displayed on a second access device associated with the second pharmacy account and located at the second pharmacy (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125) wherein the first access device and the second access device are each a desktop computer, a laptop computer, a notebook computer, a tablet computer, or a cell phone (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125); 
wherein the second user interface is configured to display a screen which displays at least one of the one or more pharmaceutical products available for sale (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125); and
-wherein the screen also displays a search tool which is configured to permit a user of the second user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 84; para. 124-125) to enter one or more search criteria for finding and displaying (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 84; para. 124-125) at least one of the one or more pharmaceutical products available for sale which meet the one or more search criteria and comply with a plurality of jurisdiction-based requirements applicable to the first pharmacy account and to the second pharmacy account;
c) one or more databases hosted by the server and accessible by the computer program via the server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 131), wherein the one or more databases stores: 
i) the plurality of jurisdiction-based requirements pertaining to the sale and resale of a plurality of pharmaceutical products to and from the plurality of pharmacies in a plurality of jurisdictions; and wherein the plurality of jurisdictions includes a plurality of states, a first jurisdiction associated with the first pharmacy account and the first pharmacy, and a second jurisdiction associated with the second pharmacy account and the second pharmacy; 
ii) a plurality of validation heuristics which:
-automatically (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) validate that each of the plurality of pharmacies are entitled to participate in the system by complying with one or more jurisdiction-based requirements pertaining to each individual pharmacy when enrolling into the system;
-automatically (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) confirm compliance of one or more of the plurality of jurisdiction-based requirements for both the first pharmacy and the second pharmacy prior to the sale of the pharmaceutical product from the first pharmacy to the second pharmacy to ensure the first pharmacy is able to sell the pharmaceutical product to the second pharmacy and the second pharmacy is able to purchase the pharmaceutical product from the first pharmacy; 
iii) a plurality of pharmacy accounts which include the first pharmacy account and the second pharmacy account; 
iv) an inventory of the plurality of pharmaceutical products available for sale, including the pharmaceutical product which is associated with the first pharmacy account; 
v) a fulfillment heuristic which provides for automatically generating a packing checklist on the first user interface at the first pharmacy associated with the first pharmacy account without human intervention (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 135) , wherein the packing checklist includes information about the pharmaceutical product, the first pharmacy, and the second pharmacy (mere field of use limitation, see MPEP 2106.05(h));
wherein said second pharmacy account is associated with a payment mechanism and a delivery address (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 135); 
wherein the computer program is configured to automatically pay the first pharmacy account from the payment mechanism of the second pharmacy account upon the sale of the pharmaceutical product from the first pharmacy account to the second pharmacy account (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 68); 
wherein each of the one or more pharmaceutical products displayed on the screen of the second user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125) comply with the plurality of jurisdiction-based requirements of one or more pharmacies which are selling the one or more pharmaceutical products and the second pharmacy which is acting in the buying capacity; and
wherein the system is configured such that the second pharmacy account of the second pharmacy does not know the identity of the first pharmacy and the computer program is configured so that the identity of the first pharmacy is not displayed to the user of the second user interface prior to completion of the sale of the pharmaceutical product (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 31 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 31 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 21 and 33: The claim further defines the plurality of pharmaceutical products, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 22: The claim defines the information within a database which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 23: The claim further defines the pharmacy accounts, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)). 
Claims 24 and 34: The claim further defines the system being configured to determine the history-based rating, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 25-26: The claim defines a buyer subsystem and a seller subsystem, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 27-28 and 36-37: The claim provides a communication system, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 29 and 38-39: The claim defines the database including configurable rules, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 35: The claim provides usage of a search tool, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 8 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as searching for the pharmaceutical product; selecting a product to purchase; initiating a transaction, consummating the sale of the pharmaceutical product, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); validating compliance of first pharmacy and second pharmacy; confirming compliance with jurisdiction-based requirements, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 21-39, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 25-28, 32, 34-39, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 30, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 21-24, 29, 31 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 21-29, 31, and 33-39 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1, 21-29, 31, and 33-39 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claim limitations are not directed to the abstract idea of organizing a human activity.  Examiner disagrees.  The claims are directed to a system storing inventory of pharmaceutical products for resale that meet jurisdiction-based requirements and providing the seller to purchase the products that meet the search criteria. Examiner states that selling is a fundamental economic principle and managing rules between two pharmacies is also a method of organizing human activity; therefore, the claim limitations are directed to an abstract idea.
Applicant argues that the claims do not “merely use a computer” to implement the idea; the system utilize validation heuristics to ensure compliance of each pharmacy with one or more jurisdiction-based requirements to participate in the system and each individual transaction while allowing for pharmacy identities remain undisclosed.  Examiner states that according to specification para. 113, “validation heuristics” validate that a particular user or pharmacy is entitled to participate in the system and para. 169 states that the validation heuristics can be stored within the account subsystem.  Examiner states that the account subsystem seems to be a generic computing element storing information (i.e. validation heuristics) and therefore, determining if a pharmacy is able to participate in the system is a mental process carried out by a generic computer (i.e. account subsystem).  Some of the claims require various databases and processors, which are in the physical realm of things, but it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.
Applicant argues that the claims recite a particular configuration of the databases in relation to the first and second pharmacies, and particular method of using the data and heuristics stored within the databases.  Examiner disagrees.  The specification nor the remarks filed provide how the configuration of the databases differ from generic configurations of databases.  In Thales, the improvement was in a physical tracking system.  The use of mathematics to achieve an improvement no more changed the conclusion that improved physical things and actions were the subject of the claimed advance than it did in Diamond v. Diehr, 450 U.S. 175 (1981).  Here in contrast, the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas—the selection and mathematical analysis of information, followed by reporting or display of the results.  
Applicant argues that it is not a generic arrangement since the buyers do not know the identity of the seller.  Examiner states that the claims have an abstract idea limited solely by mere instructions to implement the idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.  Furthermore, examiner states that the claims are series of steps to provide pharmaceutical transactions and using a generic computer to carry out the steps. The claims are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significance of a computer to the performance of the method.  Simply adding a computer aided limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible. Therefore, Examiner maintains the rejection.  MPEP 2106.05(d )(I )(2 ) states, "a prior art search should not be necessary to resolve the inquiry as to whether an additional element, (or combination of additional elements) is well-understood, routine, conventional activity."  
Applicant argues that Examiner has not provided prior art for rejecting the claims under novelty or obviousness and therefore, it is not sufficient to establish that the elements are well-understood, routine, conventional activities.  Ultramercial v. Hulu (Fed. Cir. 2014) is as follows: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible.  Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.”  The claims cannot be routine and conventional because they have been found to be novel and nonobvious.  Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  For example, Flook and Ultramercial included novel claims that were, nonetheless abstract.  Furthermore, it is the additional elements (i.e. generic computer hardware) that have been identified as performing routine and conventional functions (i.e. receiving data, storing data, displaying data).  Therefore, although the claims have been found to distinguish over the prior art, they are still directed to an abstract idea without significantly more as established in the two-part analysis set forth above. 
Applicant argues that the Office Action has not presented reasoning or evidence of a single citation within the specification, a citation to a publication, or a citation to a publication or a statement that the examiner is taking official notice.  Applicant states that the claims are not well-understood, routine, nor conventional previously known to the healthcare process management industry.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a precedential decision holding that the question of whether certain claim limitations represent well-understood, routine, conventional activity raised a disputed factual issue, which precluded summary judgment that all of the claims at issue were not patent eligible. See Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018).  The question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103. This is because a showing that additional elements are obvious under 35 U.S.C. § 103, or even that they lack novelty under 35 U.S.C. § 102, is not by itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. See MPEP § 2106.05. As the Federal Circuit explained: "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Berkheimer, 881 F.3d at 1369.  The evidence the Examiner relied on in making the Alice step 2 determination is two-fold: 
(1) statements made in Applicants’ Specification (spec. 122; usage of generic computing elements executing generic computing steps), and 
(2) similarity of the claimed invention to inventions the Federal Circuit found to be lacking significantly more than an abstract idea (see pg. 12-13 (identifying similar cases)). Because each of these sources of evidence is valid under both Berkheimer and recent Patent Office subject-matter eligibility guidance, we are not persuaded by this argument.”
So the evidence provided by the Examiner was found in the specification and Federal Circuit case law.
	Applicant argues that Examiner points to off the shelf technology to state well-understood, routine, and conventional steps and fails to recognize the improvement.  Examiner states that Applicant fails to show the improvement of the additional elements understood to be well-understood, routine, and conventional, and therefore, Examiner maintains the rejection.  
	Applicant argues that the claims provide an improvement over traditional sales of pharmaceuticals in-person or via software and solve a problem associated with software-based sales.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing transactional information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant t is not trying to cure a shortcoming in existing computer technology. The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  
	Applicant argues that the claims solve a technological problem by providing the ability for pharmacies that do not have pre-existing relationships to interact for the sale of pharmaceuticals.  The present invention solves the problem associated with managing transactions.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2004310364A – Yamashiro et al. – Teaches a pharmaceutical trade system for mediating a trade of excessive stock of pharmaceuticals between pharmacies through the internet, but fails to teach validating pharmacies complying with jurisdiction requirements for selling pharmaceuticals.
U.S. Publication No. 2008/0086326 -- Moura et al. – Teaches a searchable database for purchasing controlled substances, but fails to teach validating pharmacies complying with jurisdiction requirements for selling pharmaceuticals.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626